THE GROWTH FUND OF AMERICA, INC. Part B Statement of Additional Information November 1, 2009 (as supplemented January 1, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of The Growth Fund of America, Inc. (the "fund" or "GFA") dated November 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: The Growth Fund of America, Inc. Attention: Secretary One Market Steuart Tower, Suite 1800 San Francisco, California 94105 415/421-9360 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AGTHX Class 529-A CGFAX Class R-1 RGAAX Class B AGRBX Class 529-B CGFBX Class R-2 RGABX Class C GFACX Class 529-C CGFCX Class R-3 RGACX Class F-1 GFAFX Class 529-E CGFEX Class R-4 RGAEX
